Citation Nr: 1517736	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for right and left knee disorders.

2.  Entitlement to service connection for right and left knee disorders.

3.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar/low back strain.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted entitlement to service connection for a lumbar/low back strain at a 20 percent disability rating, effective October 29, 2009, and confirmed and continued the prior denial of entitlement to service connection for right and left knee disorders.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for right and left knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's original claim of service connection for knee disorders in a September 1996 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2. Since the September 1996 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1. The September 1996 rating decision denying service connection for knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Because evidence received since September 1996 is new and material, the claim of service connection for right and left knee disorders is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen the Veteran's claim for entitlement to service connection for disorders of the right and left knee, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating this claim.




Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120. Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the ' new and material' analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran's claim for entitlement to service connection for knee disorders was denied in a September 1996 rating decision.  The RO determined that, while service treatment records reflected treatment for a right knee injury in 1982, these records were negative as to chronic problems with either knee.  In addition, a VA examination reflected no limitation of motion, significant X-ray pathology, or other abnormality except for mild knocked knees with a tendency toward backward curving.  These were considered constitutional or developmental defects. New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 1996, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has submitted a letter from her sister, reflecting her observations that, when the Veteran returned from active duty, she continually complained of pain in both of her knees.  The Veteran underwent a VA examination in April 2011, at which time she was diagnosed with bilateral knee osteoarthritis.  In addition, she submitted a letter from a private physician who opined that it was at least as likely as not that the Veteran's current bilateral knee problems are related to her in-service knee problems.

The Board finds that this evidence is new because it was not before the adjudicator in September 1996.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in September 1996, by providing a current diagnosis and a potential link to service.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for disorders of the right and left knee. Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for right and left knee disorders, the appeal to this extent is allowed.


REMAND

As an initial matter, the Veteran submitted a release form dated in November 2013, allowing VA to obtain private medical records reflecting treatment for her back and knees.  It does not appear that these records were obtained, as they are not present in the claims file, VBMS, or Virtual VA.  On remand, these records should be obtained.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran has contended that she has right and left knee disabilities that began during active duty.  The Board notes that a VA opinion was obtained in September 2011.  The examiner diagnosed osteoarthritis of both knees, and opined that the Veteran's right and left knee osteoarthritis was not related to service, providing the rationale that the Veteran had knee pain in service but that there was no chronic condition.  The examiner noted that the Veteran's knee disorder was not found until 27 years after service, and opined that it was due to aging or genetic predisposition.

The Board finds that an addendum opinion is necessary for the following reasons.  In October 2009, the Veteran submitted a statement from her sister, including her observations that she Veteran had complained of knee pain since her release from discharge.  In addition, the Veteran submitted a letter from her private physician reflecting his opinion that it was at least as likely as not that her knee disorders were related to her in-service bilateral knee conditions.  The examiner did not address these items in the opinion provided.  In addition, the Veteran had been out of service for about 16 years at the time of the September 2011 examination (not more than 27, as noted above).  As such, the Board finds that an addendum opinion, with an examination if necessary, should be obtained as to whether the Veteran's right and left knee osteoarthritis is related to service that addresses the lay and medical evidence of record.

The most recent examination of the Veteran's lumbar spine was provided in November 2013.  At that time, the Veteran reported that she had pain that intermittently radiated into her buttocks; however, the examiner noted that there were radicular signs or symptoms.  The Veteran submitted a statement from her private physician later that month reflecting her reports of pain in her back with lower leg pain and spasms.  As this may reflect a worsening of her symptoms, the Board finds that another VA examination to determine the nature and severity of her service-connected back disability should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's back and knees, including from the private physician, Dr. K.B. (see November 2013 release form), in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine the etiology her right and left knee osteoarthritis.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right and left knee osteoarthritis was caused by or is etiologically related to any incident of active duty.  On providing this opinion, the examiner must address the October 2009 statement from her sister reflecting her recollection that the Veteran she began complaining of knee pain when she was discharged from active duty.  In addition, the examiner must address the November 2011 private medical opinion.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for right and left knee disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the Veteran's service-connected lumbar/low back strain.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

Range of motion of the right elbow should be reported in degrees.  The examiner should determine whether the lumbar/low back strain disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner must determine whether the Veteran has neurological abnormalities associated with her service-connected lumbar/low back strain. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


